Case 1:20-cv-01240-JEB Document 27-2 Filed 11/19/20 Page 1 of 5




                   Exhibit A
                              Case 1:20-cv-01240-JEB Document 27-2 Filed 11/19/20 Page 2 of 5




                           Adjustments to the 1988-1989 Laffey Matrix Rates Using the Legal Services Index 1




                                    2




                                                     /90



                                                                    /91



                                                                                   /92



                                                                                                  /93



                                                                                                                 /94



                                                                                                                                /95



                                                                                                                                               /96



                                                                                                                                                              /97



                                                                                                                                                                             /98
                                      /89
            Law Out of
                     ool




                                               5/ 31



                                                              5/ 31



                                                                             5/ 31



                                                                                            5/ 31



                                                                                                           5/ 31



                                                                                                                          5/ 31



                                                                                                                                         5/ 31



                                                                                                                                                        5/ 31



                                                                                                                                                                       5/ 31
                                5/ 31
                  Sch




                                                 -0



                                                                -0



                                                                               -0



                                                                                              -0



                                                                                                             -0



                                                                                                                            -0



                                                                                                                                           -0



                                                                                                                                                          -0



                                                                                                                                                                         -0
                                  -0
                rs




                                             1/89



                                                            1/90



                                                                           1/91



                                                                                          1/92



                                                                                                         1/93



                                                                                                                        1/94



                                                                                                                                       1/95



                                                                                                                                                      1/96



                                                                                                                                                                     1/97
                              1/88
            Yea




                                            06/0



                                                           06/0



                                                                          06/0



                                                                                         06/0



                                                                                                        06/0



                                                                                                                       06/0



                                                                                                                                      06/0



                                                                                                                                                     06/0



                                                                                                                                                                    06/0
                             06/0

          20th+              $265           $284           $306           $320           $336           $355           $363           $375           $389           $406
        11th - 19th          $220           $235           $254           $265           $279           $294           $301           $311           $323           $337
        8th - 10th           $195           $209           $225           $235           $247           $261           $267           $276           $287           $299
         4th - 7th           $135           $144           $156           $163           $171           $181           $185           $191           $198           $207
         1st - 3rd           $110           $118           $127           $133           $139           $147           $151           $155           $162           $168
    Paralegal/Law Clerk       $60            $64            $69            $72            $76            $80            $82            $85            $88            $92
                      3
    Adjustment Factor               1.070028 1.079406 1.044462 1.051083 1.055228 1.023726 1.032038 1.039630 1.041931



1
 Laffey refers to Laffey v. Northwest Airlines, 572 F. Supp. 354 (D.D.C. 1983), affirmed in part and reversed in part on other grounds, 746
F.2d 4 (D.C. Cir. 1984), overruled in part on other grounds, Save Our Cumberland Mountains v. Hodel, 857 F.2d 1516, 1525 (D.C. Cir.
1988)(en banc).
2
 The rates in this column represent the 1989 update to the Laffey matrix rates for Washington, D.C. See Covington v. District of Columbia,
839 F. Supp. 894, 904 (D.D.C. 1993).
3
 The Adjustment Factor refers to the legal services component of the Consumer Price Index produced by the Bureau of Labor Statistics of the
United States Department of Labor. Each Adjustment Factor is calculated by dividing the legal services component for June of the current
year by the component for June of the previous year.
                                Case 1:20-cv-01240-JEB Document 27-2 Filed 11/19/20 Page 3 of 5




                                     4




                                                      /99



                                                                     /00



                                                                                    /01



                                                                                                   /02



                                                                                                                  /03



                                                                                                                                 /04



                                                                                                                                                /05



                                                                                                                                                               /06



                                                                                                                                                                              /07
                                       /98
             Law Out of
                      ool




                                                5/ 31



                                                               5/ 31



                                                                              5/ 31



                                                                                             5/ 31



                                                                                                            5/ 31



                                                                                                                           5/ 31



                                                                                                                                          5/ 31



                                                                                                                                                         5/ 31



                                                                                                                                                                        5/ 31
                                 5/ 31
                   Sch




                                                  -0



                                                                 -0



                                                                                -0



                                                                                               -0



                                                                                                              -0



                                                                                                                             -0



                                                                                                                                            -0



                                                                                                                                                           -0



                                                                                                                                                                          -0
                                   -0
                 rs




                                              1/98



                                                             1/99



                                                                            1/00



                                                                                           1/01



                                                                                                          1/02



                                                                                                                         1/03



                                                                                                                                        1/04



                                                                                                                                                       1/05



                                                                                                                                                                      1/06
                               1/97
             Yea




                                             06/0



                                                            06/0



                                                                           06/0



                                                                                          06/0



                                                                                                         06/0



                                                                                                                        06/0



                                                                                                                                       06/0



                                                                                                                                                      06/0



                                                                                                                                                                     06/0
                             06/0

            20th+             $406           $424           $445           $468           $487           $523           $549           $574           $599           $614
         11th - 19th          $337           $352           $369           $389           $404           $434           $456           $477           $497           $510
          8th - 10th          $299           $312           $327           $345           $359           $385           $404           $423           $441           $452
          4th - 7th           $207           $216           $227           $239           $248           $266           $280           $293           $305           $313
          1st - 3rd           $168           $175           $184           $194           $202           $216           $227           $238           $248           $254
     Paralegal/Law Clerk       $92            $96           $101           $106           $110           $118           $124           $130           $136           $139
                        3
     Adjustment Factor                  1.043902 1.049065 1.052895 1.040719 1.072663 1.050687 1.045537 1.042691 1.025641




______________________
4
    Column repeated from previous page.



                                                                                     2
                                Case 1:20-cv-01240-JEB Document 27-2 Filed 11/19/20 Page 4 of 5




                                   5




                                                    /08



                                                                   /09



                                                                                  /10



                                                                                                    /11



                                                                                                                   /12



                                                                                                                                  /13



                                                                                                                                                 /14



                                                                                                                                                                /15



                                                                                                                                                                               /16
                                     /07
            Law Out of
                     ool




                                              5/ 31



                                                             5/ 31



                                                                            5/ 31



                                                                                              5/ 31



                                                                                                             5/ 31



                                                                                                                            5/ 31



                                                                                                                                           5/ 31



                                                                                                                                                          5/ 31



                                                                                                                                                                         5/ 31
                               5/ 31
                  Sch




                                                -0



                                                               -0



                                                                              -0



                                                                                                -0



                                                                                                               -0



                                                                                                                              -0



                                                                                                                                             -0



                                                                                                                                                            -0



                                                                                                                                                                           -0
                                 -0
                rs




                                            1/07



                                                           1/08



                                                                          1/09



                                                                                            1/10



                                                                                                           1/11



                                                                                                                          1/12



                                                                                                                                         1/13



                                                                                                                                                        1/14



                                                                                                                                                                       1/15
                             1/06
            Yea




                                           06/0



                                                          06/0



                                                                         06/0



                                                                                        06/0



                                                                                                          06/0



                                                                                                                         06/0



                                                                                                                                        06/0



                                                                                                                                                       06/0



                                                                                                                                                                      06/0
                            06/0


           20th+            $614            $646          $672           $686               $709          $734           $753           $772           $790           $797
        11th - 19th         $510           $536           $558           $570               $589          $610           $626           $641           $656           $662
         8th - 10th         $452           $475           $494           $505               $522          $541           $554           $568           $581           $586
         4th - 7th          $313           $329           $342           $350               $362          $374           $384           $393           $403           $406
         1st - 3rd          $254           $267           $278           $284               $293          $304           $312           $319           $327           $330
    Paralegal/Law Clerk     $139           $146           $152           $155               $161          $166           $171           $175           $179           $180
                       3
    Adjustment Factor                 1.051500 1.040127 1.021848 1.033724 1.035168 1.025790 1.024383 1.023459 1.008873




______________________
5
    Column repeated from previous page.

                                                                                        3
                                Case 1:20-cv-01240-JEB Document 27-2 Filed 11/19/20 Page 5 of 5




                                       66



                                                     7



                                                                  8



                                                                               9



                                                                                            0



                                                                                                         1



                                                                                                                      2



                                                                                                                                   3



                                                                                                                                                4



                                                                                                                                                             5
                                                    31/1



                                                                 31/1



                                                                              31/1



                                                                                           31/2



                                                                                                        31/2



                                                                                                                     31/2



                                                                                                                                  31/2



                                                                                                                                               31/2



                                                                                                                                                            31/2
                                       31/1
              Law Out of
                       ool




                                                -05/



                                                             -05/



                                                                          -05/



                                                                                       -05/



                                                                                                    -05/



                                                                                                                 -05/



                                                                                                                              -05/



                                                                                                                                           -05/



                                                                                                                                                        -05/
                                   -05/
                    Sch




                                               1/16



                                                            1/17



                                                                         1/18



                                                                                      1/19



                                                                                                   1/20



                                                                                                                1/21



                                                                                                                             1/22



                                                                                                                                          1/23



                                                                                                                                                       1/24
                  rs




                                  1/15
              Yea




                                              06/0



                                                           06/0



                                                                        06/0



                                                                                     06/0



                                                                                                  06/0



                                                                                                               06/0



                                                                                                                            06/0



                                                                                                                                         06/0



                                                                                                                                                      06/0
                                06/0
             20th+               $797          $826        $865         $895         $899         $914            $0           $0           $0           $0
          11th - 19th            $662          $686        $718         $743         $747         $759            $0           $0           $0           $0
           8th - 10th            $586          $608        $636         $658         $661         $672            $0           $0           $0           $0
           4th - 7th             $406          $421        $440         $456         $458         $465            $0           $0           $0           $0
            1st - 3rd            $330          $342        $358         $371         $372         $378            $0           $0           $0           $0
      Paralegal/Law Clerk        $180          $187        $195         $202         $203         $206            $0           $0           $0           $0
      Adjustment Factor3                  1.036943 1.046290 1.035079 1.004920 1.015894 0.000000 0.000000 0.000000 0.000000




______________________
6
    Column repeated from previous page.
                                                                               4
